Citation Nr: 1542295	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide and/or asbestos exposure.

3.  Entitlement to service connection for Barrett's esophagus, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from March 1963 to July 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2012 and rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal consists of documents located in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing system.  The VVA electronic folder contains medical records not located in VBMS and other documents that are either irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for bilateral sensorineural hearing loss.  In support of his claim, the Veteran submitted the report of a July 2012 private audiogram.  The results reveal bilateral sensorineural hearing loss and provide speech discrimination scores.  However, it is unclear whether the speech discrimination tests were performed using the Maryland CNC test.  If so, the July 2012 audiological report could potentially affect the outcome of his increased rating claim.  Without further clarification, the private audiogram cannot be accepted for rating purposes.  See 38 C.F.R. §4.85(a) (2015) (requiring the use of the Maryland CNC speech discrimination test for audiological examinations utilized for rating purposes).  If a private medical opinion addresses missing information that is relevant, factual, and objective-that is, not a matter of opinion-VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).  A remand is warranted to obtain clarification regarding these findings, specifically, whether the private audiogram conformed to Maryland CNC.

In addition, an October 2013 rating decision denied service connection for a respiratory disability and Barrett's esophagus, both to include as due to herbicide exposure.  The Veteran then submitted a notice of disagreement (NOD) with respect to these issues in February 2014.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  Furthermore, the AOJ has not issued a letter notifying the Veteran it was in receipt of his NOD.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to these issues.  38 C.F.R. 
§ 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of entitlement to service connection for a respiratory disability and Barrett's esophagus.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

2. Ask the Veteran to contact the audiologist who performed the audiogram in July 2012 to address whether or not the speech recognition scores reported on the July 2012 audiological report utilized the Maryland CNC test.  In the alternative, notify the Veteran the he can provide VA the contact information and appropriate medical releases for the private audiologist to allow VA to seek clarification regarding the findings.  Should the Veteran provide such contact information, the AOJ must undertake reasonable efforts to obtain the requested information, including at least one follow-up request.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

